Title: From James Madison to Thomas Jefferson, [15 November 1815]
From: Madison, James
To: Jefferson, Thomas


                    
                        
                            Dear Sir
                        
                        [15 November 1815]
                    
                    Mr. Gray, son of Mr. William Gray so distinguished for his wealth & his patriotism, wishing with his lady to pay their respects at Monticello, I can not do less than favor the opportunity by a line of introduction. I am unacquainted with him, otherwise than by his introduction thro’ a friend here; but doubt not that he will be found worthy of your civilities which will be acceptable to his father as well as himself. They are on a visit to Georgia, where Mrs. Gray’s father resides. It may not be amiss to intimate that Mr. G’s political connections may not altogether correspond with the sentiments of his father. On this point however I am not certain. His view in desiring the present letter is evidence that he is not of the stamp so justly obnoxious to all true friends of their country. Friendly & affect’te respects
                    
                        
                            James Madison
                        
                    
                